MEMORANDUM **
This is a petition for review of a Board of Immigration Appeals’ (“BIA”) decision finding petitioner statutorily ineligible for cancellation of removal under 8 U.S.C. § 1229b(b) because petitioner lacked a qualifying relative.
A review of the record confirms that petitioner lacked a qualifying relative for cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(D) (requiring alien to show that “removal would result in exceptional and extremely unusual hardship to the alien’s spouse, parent, or child, who is a citizen of the United States or an alien lawfully admitted for permanent residence”); see also Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002) (denying cancellation of removal where alien lacked a qualifying relative under the statute).
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.